DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “driver circuit” in claim 1, of which claims 2-8 and 14-16 are dependent, “detection unit,” and “control circuit” in claim 8, “first driver circuit,” “second driver circuit,” and “selection circuit”  in claims 9 and 18, of which claims 10-13, 17 and 19-20 are respectively dependent, “third driver circuit” of claim 12, and “control circuit” of claim 19, of which claim 20 is dependent.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Paragraph 0084, 0100 discloses that the electronic apparatus, of which the “driver circuit” or the “first driver circuit,” “second driver circuit,” “third driver circuit,” “selection circuit,” and “control circuit” is a part, can be a tablet, smart phone, or the like.
Paragraph 0073 discloses that the “detection unit” is an infrared sensor.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0154462 to Haga et al. (Haga’462).
As to claim 1, Haga’462 discloses an electronic apparatus, comprising: 
an electrode substrate (Fig. 2E; Para. 0088, substrate, 21) that has a transparent first electrode (Fig. 2E; Para. 0087, x-electrode, 22; Para. 0090, transparent conductive film) and a transparent second electrode (Fig. 2E; Para. 0087, y-electrode, 23; Para. 0090, transparent conductive film) that are provided on one surface of a transparent insulating substrate (Fig. 2E), and an insulating film that electrically insulates the first electrode from the second electrode (Fig. 2E; Para. 0087, 0089, insulating film, 29) the electrode substrate being configured so as to cover a surface of a display medium where an image is displayed (Fig. 2A; Para. 0079, the visual sense display unit 10 and the tactual sense presenting unit 20 are stacked); and 
a driver circuit that is connected to the electrode substrate and generates an electric field between the first electrode and the second electrode by applying a voltage to the first electrode and the second electrode (Fig. 3A, 3B, 15; Para. 0057, 0093, the tactual sense presenting unit 920 can generate an electric field of a required frequency for a specific target region (may be a single section or a plurality of sections) out of the regions where the X-electrodes 922 and the Y-electrodes 923).

As to claim 2, Haga’462 discloses the electronic apparatus according to claim 1, 
wherein the second electrode, the insulating film, and the first electrode are layered in the stated order on the transparent insulating substrate (Fig. 2E), and 
wherein at least a portion of the edge of the first electrode overlaps the second electrode in a plan view (Fig. 2E, bridge electrode, 27).

As to claim 6, Haga’462 discloses the electronic apparatus according to claim 1, 
wherein first electrode groups, in which a plurality of the first electrodes having a specific shape that are connected by a first connection unit are arrayed in a first direction (Fig. 2D; Para. 0087, x-electrode, 22), are arranged in a second direction so as to extend in parallel with each other (Fig. 2D; Para. 0087, x-electrode, 22, in a matrix), 
wherein second electrode groups, in which a plurality of the second electrodes having a specific shape that are connected by a second connection unit are arrayed in the second direction (Fig. 2D; Para. 0087, y-electrode, 23), are arranged in the first direction so as to extend in parallel with each other (Fig. 2D; Para. 0087, y-electrode, 23, in a matrix), and 
wherein, in the first electrode group and the second electrode group, the first connection unit and the second connection unit are layered on each other with the insulating film interposed therebetween (Fig. 2E; Para. 0087, 0089, insulating film, 29).

As to claim 14, Haga’462 discloses the electronic apparatus according to claim 1, wherein a plurality of combinations of the first electrode and the second electrode are arrayed on the electrode substrate (Fig. 3A, 3B, 12, 15; Para. 0057, 0093, a specific target region (may be a single section or a plurality of sections) out of the regions where the X-electrodes 922 and the Y-electrodes 923; Para. 0159, operation keys, 502), and wherein the driver circuit drives some combinations among the plurality of combinations  (Fig. 3A, 3B, 12, 15; Para. 0057, 0093, a specific target region (may be a single section or a plurality of sections) out of the regions where the X-electrodes 922 and the Y-electrodes 923; Para. 0159, operation keys, 502).

As to claim 15, Haga’462 discloses the electronic apparatus according to claim 14, wherein the driver circuit drives a first combination and a second combination, among the plurality of combinations, at differing timings (Fig. 3A, 3B, 12, 15; Para. 0057, 0093, a specific target region (may be a single section or a plurality of sections) out of the regions where the X-electrodes 922 and the Y-electrodes 923; different target regions can be selected at different times).

As to claim 16, Haga’462 discloses the electronic apparatus according to claim 15, wherein the driver circuit drives at least one of the first electrode and the second electrode in a prescribed scanning direction, among the plurality of combinations (Fig. 11; Para. 0153-0154, region A and region B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga’462 in view of U.S. Publication No. 2015/0103024 to Haga et al. (Haga’024).
As to claim 7, Haga’462 discloses the electronic apparatus according to claim 6, but does not expressly disclose wherein the specific shape of either of the first electrodes and the second electrodes is a shape having a first protrusion that projects from an interior to an exterior of said electrodes, and wherein the specific shape of the other of the first electrodes and the second electrodes is a shape having a first recess that covers the periphery of the first protrusion via the insulating film.
Haga’024 teaches wherein the specific shape of either of the first electrodes and the second electrodes is a shape having a first protrusion that projects from an interior to an exterior of said electrodes (Fig. 24; Para. 0258-0260, x-electrodes, 412 and y-electrodes, 413 are of the “prescribed shape”), and wherein the specific shape of the other of the first electrodes and the second electrodes is a shape having a first recess that covers the periphery of the first protrusion via the insulating film (Fig. 24).
It would have been obvious to one of ordinary skill in the art to modify the electronic apparatus of Haga’462 to include the electrode shape of Haga’024 because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the electrode shape of Haga’462 and the electrode shape of Haga’024 perform the same general and predictable function, the predictable function being  presenting a tactile response for a human to detect. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the electrode shape of Haga’462 by replacing it with the electrode shape of Haga’024. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Allowable Subject Matter
Claims 3-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, of which claims 4 and 5 are dependent, and 8 similarly disclose “wherein the electrode substrate generates ozone over the electrode substrate according to an applied voltage from the driver circuit,” which is not found in the prior art.
Claims 9-13 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 9 and 18 similarly disclose “a first driver circuit that is connected to the electrode substrate and drives the electrode substrate as an ozone source by applying a voltage to the first electrode and the second electrode,” which is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/           Examiner, Art Unit 2626